Citation Nr: 1525631	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-04 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran's claim requires additional development.

The March 2011 VA examination is inadequate for adjudicatory purposes.   The negative medical opinion is based on a lack of treatment or diagnosis in service, without an adequate discussion of the Veteran's complaints of pain since service.  A lack of documentation is not dispositive, by itself, of the inquiry as to whether his current disability is related to service.  The record confirms that he was a crawler tractor operator during active duty (also listed as a construction machine operator), and that he complained of a history of back pain at his separation examination in October 1969.  He has asserted that his low back disability is due to driving and lifting heavy things while in service, and that he has had low back pain constantly since then.  This additional evidence must be considered by the examiner on remand.

It is also not clear that all VA treatment records have been associated with the claims file.  Records show that he enrolled in the South Texas Veterans Health Care System in July 2006.  His low back diagnoses of pain, sciatica, and intervertebral disc displacement were noted in August 2007, but without record as to who made the diagnosis or when the diagnosis was made.  On remand, the AOJ will be asked to ensure that a complete record of VA treatment has been associated with the claims file, including any archived records.
Finally, it is not clear that the Veteran's service treatment records (STRs) are complete.  He asserts that he was treated for his back while in service.  Therefore, on remand, a search should be made for any clinical or hospital records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his low back since service, and make arrangements to obtain all records not already associated with the claims file.

Also, ask him to specifically list all VA facilities he has received treatment from, with dates.

2.  Make an effort to determine whether there are any outstanding STRs, to include clinical or hospital treatment records, pertaining to the Veteran's active duty service.  If any such records cannot be found, of if they do not exist, the AOJ should request specific confirmation of that fact and make a formal finding of such unavailability.

3.  After receipt of records, schedule an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that any current low back diagnosis is related to service.  The examiner is asked to review the claims file, including medical and service records, before the examination, and to elicit details from the Veteran regarding the work he did in service and the injuries to his low back.  All rendered opinions are to be supported with explanatory rationale, including citation to evidence in the record and accepted medical knowledge.

The Veteran asserts that his low back disability is a result of driving and working with heavy equipment while in service, and that he has low back pain since that time.  The record shows he was a crawler tractor driver, a construction machine operator, working with a construction battalion.  At separation in October 1969, the Veteran complained of a history of back pain, which he did not complain of during his pre-induction examination in August 1967.  A lack of complaints or treatment elsewhere in the STRs is not dispositive of the question as to whether his current diagnoses are related to service.  

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




